Citation Nr: 9930229	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In an unappealed December 1980 rating decision, the RO 
denied the veteran's claim for service connection for 
residuals of a head injury.

2.  The evidence associated with the claims file subsequently 
to the RO's December 1980 rating decision does not bear 
directly and substantially on the specific matter under 
consideration, and although it is neither cumulative nor 
redundant, by itself and in connection with evidence 
previously assembled it is not so significant that it must be 
considered to decide fairly the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's December 1980 decision denying entitlement to 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since December 1980 is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for residuals of a head 
injury have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a head injury.  The RO denied the veteran's 
initial claim in December 1980 on the basis that the evidence 
did not show that any neurological deficiencies, such as the 
claimed headaches, could reasonably be associated with an 
injury incurred while the veteran was serving on active duty.  
Service connection was granted, however for a laceration scar 
of the forehead.  By a letter dated December 1980, the RO 
informed the veteran of the decision and of his appellate 
rights with regard to that denial.  However, as the veteran 
did not appeal the decision, it became final.

Once an RO decision becomes final under 38 U.S.C.A. § 7105(c) 
(West 1991), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999); Suttman v. Brown, 5 Vet.App. 127, 135 
(1993).  New and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  See Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  See Hodge, 155 Vet.App. at 1359.  Upon reopening 
the claim, a determination must then be made as to whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  See Elkins v. 
West, 12 Vet.App. 209 (1999); Winters v. West, 12 Vet.App. 
203 (1999).

Pertinent evidence associated with the claims file since 
December 1980 includes: (1) medical reports from VA and 
private medical records dated from 1991 to 1996; (2) VA 
examinations in July 1997 and February 1998, (3) statements 
from the veteran and his representative; (4) the transcript 
of an May 1998 RO hearing; (5) service personnel records; and 
(6) employment records.  

This evidence is new in that it was not part of the record at 
the time of the December 1980 RO decision and it is not 
redundant of other evidence available at that time.  However, 
the evidence is not material in that it does not relate the 
veteran's current complaints of headaches to an injury he 
received in October 1973.  In fact, the evidence specifically 
links his current headache complaints to post-service head 
accidents, rather than to an injury incurred during the 
veteran's period of active service.  The veteran has reported 
that he sustained two post-service head injuries, the first 
in an automobile accident in 1991 and the second in an 
industrial crane accident in 1993.  A VA physician in 
February 1998 stated that the veteran's "current headache is 
more likely related to the post service injuries in his rear 
end car accident which totally damaged his car and in the 
industrial injury in 1993 which required lengthy several 
months treatment [sic]."  The veteran himself reported 
during a May 1998 RO hearing that he did not have headaches 
until after the 1991 and 1993 head injuries.  

Because the evidence submitted since December 1980 does not 
relate the veteran's current head symptomatology or any other 
disorder to his period of active service, including any head 
injury sustained therein, the Board finds that it is not new 
and material.  Simply put, what was missing at the time of 
the December 1980 rating decision, and continues to be 
missing, is competent medical evidence that the veteran 
currently has residuals of the head injury he sustained 
during service.  Accordingly, the veteran's claim cannot be 
reopened and the benefit sought on appeal must be denied.  As 
the Board is not aware of the existence of any additional 
available evidence that could reopen the veteran's claim, a 
duty to notify does not arise pursuant to 38 U.S.C.A. 
§ 5103(a) (West 1991).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed.Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim and to explain why 
his current attempt fails.  See Graves v. Brown, 8 Vet.App. 
522 (1996).


ORDER

New and material evidence not having been submitted, service 
connection for residuals of head injury is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals




 

